The opinion of the Court was by
Weston C. J.
The order convening the court, an authenticated copy of which is in evidence in the case, proves its legal existence and jurisdiction. The copy of the record of the,court, certified by the president, details the preliminary proceedings, as well as the doings of the court. From this it appears, that the 'defendant was charged with a military offence, and that the requirements of the law, regulating the militia, had been pursued. By the statute of 1837, c. 276, •§> 10, these copies are made conclusive and sufficient evidence, to sustain an action of debt, brought for the recovery of a fine imposed by the sentence of a court martial. It is competent for the legislative power, to regulate the law of evidence. It may give to the records of courts martial, in a matter within their jurisdiction, the verity and conclusive efficacy, which belongs to the records of courts of common law. It was competent also for the same power, to give to the judgments of courts martial a definitii'e and final character.
It is insisted, however, that the law, upon which this action is founded, transcends the consitution of this State, art. 1, § 20, as it renders, the defendant liable to the payment of money, without the benefit of a trial by jury. That section secures that right, in all civil suits, and in all controversies concerning property, except in cases where it has heretofore been otherwise practised. The prosecution before the court martial was not a civil suit, nor was it in any proper sense a controversy concerning property. Besides, courts martial -are never attended by a jury, and they had properly cognizance of military offences, before the formation of the constitution. We are aware of no constitutional provision, which forbids the legislature to confer on such courts the power to punish by fine. The sixth section of the first article, which secures to the accused, in criminal prosecutions, the right of trial by jury, expressly excepts trials by martial law. This was a trial by martial law, being before a court martial, and for a military offence.

Exceptions overruled.